Exhibit 10.03


 AMENDMENT NO. 1
TO
CONVERTIBLE PROMISSORY NOTE


This Amendment No. 1 to the Convertible Promissory Note (this "Amendment") is
executed as of February 9, 2011, by CLICKER, INC., a Nevada corporation (the
“Maker”); and ASHER ENTERPRISES, INC., a Delaware corporation, or its assigns
("Holder") to amend the Convertible Promissory Note dated January 28, 2011
between those parties (the "Note").


The Maker and the Holder desire to amend the Note and further agree as follows:


1.           Capitalized Terms.                                Except as
expressly provided in this Amendment, all capitalized terms used in this
Amendment have meanings ascribed to them in the Note and those definitions are
incorporated by reference into this Note.


2.           The following will be added as Section 1.9 of the Note:


 
Prepayment.  Notwithstanding anything to the contrary contained in this Note, so
long as the Borrower has not received a Notice of Conversion from the Holder,
then at any time during the period beginning on the Issue Date and ending on the
date which is one hundred eighty (180) days following the Issue Date, the
Borrower shall have the right, exercisable on not less than three (3) Trading
Days prior written notice to the Holder of the Note to prepay the outstanding
Note (principal and accrued interest), in full, in accordance with this Section
1.9.  Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall
be delivered to the Holder of the Note at its registered addresses and shall
state: (1) that the Borrower is exercising its right to prepay the Note, and (2)
the date of prepayment which shall be not more than three (3) Trading Days from
the date of the Optional Prepayment Notice.  On the date fixed for prepayment
(the “Optional Prepayment Date”), the Borrower shall make payment of the
Optional Prepayment Amount (as defined below) to or upon the order of the Holder
as specified by the Holder in writing to the Borrower at least one (1) business
day prior to the Optional Prepayment Date.  If the Borrower exercises its right
to prepay the Note, the Borrower shall make payment to the Holder of an amount
in cash (the “Optional Prepayment Amount”) equal to 150%, multiplied by the sum
of: (w) the then outstanding principal amount of this Note plus (x) accrued and
unpaid interest on the unpaid principal amount of this Note to the Optional
Prepayment Date plus (y) Default Interest, if any, on the amounts referred to in
clauses (w) and (x) plus (z) any amounts owed to the Holder pursuant to Sections
1.3 and 1.4(g) hereof.  If the Borrower delivers an Optional Prepayment Notice
and fails to pay the Optional Prepayment Amount due to the Holder of the Note
within two (2) business days following the Optional Prepayment Date, the
Borrower shall forever forfeit its right to prepay the Note pursuant to this
Section 1.9.


After the expiration of one hundred eighty (180) following the Issue Date of the
Note, the Borrower shall have no right of prepayment
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
4.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all the parties reflected hereon as the signatories.


5.           Third Parties.    Except as specifically set forth or referred to
herein, nothing herein express of implied is intended or shall be construed to
confer upon or give to any person other than the parties hereto and their
permitted successors or assigns, any claims, rights, remedies under or by reason
of this Amendment.


6.           Governing Law.  This Amendment shall be governed and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State and the federal laws of the
United States of America, without regard to the conflict of laws rules thereof.


7.           Integration.    Except as specifically set forth by this Amendment
No. 1, the rest and remainder of the terms and conditions of the Note shall
remain in full force and effect without change or modification with the same
force and effect as if more fully set forth hereat.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.


CLICKER, INC.
By:________________________________
ALBERT AIMERS
Chief Executive Officer/Chairman


ASHER ENTERPRISES, INC.


By:                                                                
Name: Curt Kramer
Title:   President
1 Linden Pl., Suite 207
Great Neck, NY. 11021